ATTORNEY GRIEVANCE COMMISSION                             *      IN THE
OF MARYLAND
                                                          *      COURT OF APPEALS

                                                          *      OF MARYLAND
v.
                                                          *      Misc. Docket AG No. 3

RUTH MARGUERITE MARIE SCHAUB                              *      September Term, 2021



                                         ORDER



       Upon consideration of the Joint Petition for Indefinite Suspension by Consent of the

Attorney Grievance Commission of Maryland and the Respondent, Ruth Marguerite Marie

Schaub, to indefinitely suspend the Respondent from the practice of law, it is this 16th day

of August, 2021



       ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that effective October 1, 2021, the Respondent, Ruth Marguerite Marie

Schaub, be, and she hereby is, indefinitely suspended from the practice of law in the State

of Maryland with the right to petition for reinstatement after 60 days, for violations of Rules

8.4 (a), (b), (c) and (d) of the Rules of Professional Conduct; and it is further



       ORDERED, that the Clerk of this Court shall strike the name of Ruth Marguerite

Marie Schaub from the register of attorneys in the Court and certify that fact to the trustees
of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals

in this State in accordance with Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-08-16 15:26-04:00


                                                                                   /s/ Mary Ellen Barbera
Suzanne C. Johnson, Clerk
                                                                                           Chief Judge